IN THE UNITED STATES DISTRICT COURT
FOR THENORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JOHNNIE COOMBS, ET AL. PLAINTIFFS
V. CIVIL ACTION NO: 1:18-ev-00189-GHD-RP
CITY OF ABERDEEN, MISSISSIPPI DEFENDANT

AGREED ORDER OF DISMISSAL

Plaintiffs, Johnnie and Cindy Coombs, and Defendant City of Aberdeen, Mississippi,
have agreed to and announce to the Court a confidential settlement of this case, and the Court,
being advised that the parties have an informed understanding of their rights and a full
appreciation of the consequences of the confidential settlement, is desirous that this matter be
finally closed on the docket.

IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is hereby CLOSED
and all claims are DISMISSED WITH PREJUDICE as to all parties, including all claims brought
or that could have been brought by any party, with the parties to bear their own costs. Pursuant
to the agreement of the parties, the Court will retain jurisdiction over this lawsuit for the purpose
of enforcing the settlement agreement.

a
SO ORDERED AND ADJUDGED this the Y day of September, 2019.

Kh HX Jakes

SENIOR U.S. DISTRICT JUDGE
